Citation Nr: 9920159	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1996 from the San Juan, Puerto 
Rico, Regional Office (RO).  

In a written statement dated in May 1997 the veteran withdrew 
his claims for service connection for symptoms of fatigue 
(also claimed bronchial asthma); service connection for a 
heart disorder; and entitlement to an increased evaluation 
for a herniorrhaphy scar right side.  He raised the issue of 
entitlement to a non-service connected pension.  The Board 
further notes that the veteran has submitted a claim for 
entitlement to service connection for a hernia condition.  
These issues are referred to the RO for appropriate action.   


FINDING OF FACT

The current medical evidence does not confirm the presence of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1110, 5017 (West 1991); 38 C.F.R. § 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
This finding is based in part on the veteran's medical 
records, and his personal testimony at a May 1997 hearing at 
the RO.  He has not asserted that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran claims that he has PTSD as the result of 
stressful events he encountered in service.  Specifically, he 
has contended that his experiences while serving in the 
Republic of Vietnam were very stressful and have resulted in 
PTSD. 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991).  38 C.F.R. § 3.304(f) states 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The SMR's do not 
demonstrate that the veteran complained of, or was treated 
for, any psychiatric disorder while in service.  The veteran 
was provided with a medical examination prior to his 
separation from service.  The report of this examination is 
silent as to any complaints or diagnosis of a psychiatric 
disorder.

Medical records from a fee basis psychiatrist, Dr. Rodriguez 
Nieves, who is treating the veteran covering a period of 
treatment from May 1996 to April 1997, have been associated 
with the claims folder.  These records reflect that the 
veteran was provided with a diagnosis of PTSD, and that he 
suffered from hyper-vigilance, depression, anxiety, 
flashbacks, sleeping disturbances, and memories from his 
traumatic experiences in Vietnam.  

The veteran underwent a VA psychiatric examination by a board 
of three VA psychiatrists in June 1996.  At that time the 
veteran stated that his MOS in Vietnam was a heavy truck 
driver.  His job was mostly carrying ammunition to different 
places on the battlefield.  He did not bring up any stressor 
or being active in any battle.  The report indicates that the 
veteran did not "bring up any complaint" in regard to post 
active duty service events and that there was no record of 
any psychiatric involvement.  Following the examination the 
diagnosis was dysthymia. 
The board of psychiatrist determined that there was no 
clinical evidence or history or in mental exploration for a 
diagnosis of PTSD.

A May 1997 medical report from Dr. Nieves has been associated 
with the claims folder.  This report reflects the veteran's 
reported stressors (to include coming under attack while 
transporting ammunitions by truck), and that his symptoms 
included hyper-vigilance, flashbacks, anxiety, depression, 
sleeping disturbances, insecurity, irritability, psychogenic 
amnesia, and feelings of detachment from others.  The May 
1997 report contains an opinion that there is no doubt that 
this man's psychiatric picture is directly assoc[iated] to 
his army experience.  The veteran was diagnosed with "Post 
Traumatic Stress Disorder."

The veteran provided testimony at a personal hearing at the 
RO in May 1997.  The veteran provided testimony in regard to 
his alleged stressors, to include ambushes on truck convoys, 
and the death of a 1st Lieutenant. 

The veteran was provided with another VA evaluation by a 
board of two psychiatrists in June 1997.  At that time the 
veteran reported that he was stationed in Vietnam for 11 
months as a heavy truck driver.  His convoys came under enemy 
attacks and friends were killed.  The examiners stated that 
hr did not provide details of the incidents. He was being 
treated by a fee basis physician for PTSD.  He complained 
that he felt bad and had insomnia.  He remembered the 
incidents he saw in Vietnam.  He stated that after he had a 
myocardial infarction in August 1995 he slept poorly, 
awakening at night.  He stated that many friends were killed 
and they were shooting at the convoys.  Following the 
examination the diagnosis was dysthymia.  The report 
explicitly demonstrates that the veteran does not fulfill the 
diagnostic criteria for PTSD.  The report of this examination 
indicates that the veteran's claims folder was reviewed.

To summarize, the veteran is contending that because of his 
experiences while serving in the Republic of Vietnam that he 
now has PTSD.  A layperson is not competent to render medical 
opinions involving a diagnosis or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competent 
medical evidence is required when the determinative issue 
involves medical causation or a medical diagnosis.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  

He has not demonstrated that he has medical training, or is 
otherwise competent to render medical opinions.  Lay persons 
are not competent to offer medical opinions and therefore, 
those opinions do not even serve as a basis for a well-
grounded claim.  Moray v. Brown, 5 Vet.App. 211 (1993). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis.  In this regard, the service 
medical records reflect that the veteran did not complain of, 
nor was he treated for, a psychiatric problem while in 
service.  The fee basis psychiatrist t has provided an 
opinion that the veteran currently from PTSD as a result of 
his period of active duty service.  However, two panels of VA 
psychiatrists did not diagnose PTSD.

The Board finds that the two examinations by a board of 
psychiatrists, and which were based on a review of the 
veteran's claims folder and medical records, are the most 
comprehensive medical records on file.  The Board emphasizes 
that the conclusions found in the 2 panel reports were based 
on examinations, the veteran's claims folder, and medical 
records from Dr. Nieves.  The Board further notes that the 
June 1997 VA examination report, which explicitly found that 
the veteran did not meet the diagnostic criteria of PTSD, is 
the most recent medical examination which has been associated 
with the claims folder.  Accordingly, the Board decides to 
place more probative value on the panel reports than on the 
other medical evidence. 

The Board is aware that Dr. Nieves has diagnosed PTSD.  
However, the June 1996 and July 1997 board of examiners 
essentially concluded that at the current time the veteran 
did not have PTSD.  The Board consequently decides that the 
preponderance of the evidence is against a finding of a 
current diagnosis of PTSD for the veteran.  As the presence 
of current PTSD is not shown, verification of the veteran's 
claimed stressors is not deemed necessary at this time.  
Accordingly, without the most current medical evidence of 
record clinically establishing the presence of PTSD, it is 
the Board's judgment the preponderance of the evidence is 
against the veteran's claim of service connection for PTSD.


ORDER

The claim for service connection for PTSD is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



